Citation Nr: 1115926	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2005, the RO issued a rating decision, in pertinent part, denying the Veteran's claim for a TDIU.  In May 2006, in response, he submitted a timely notice of disagreement (NOD) concerning the denial of this claim.  Several years later, in October 2009, the RO issued another rating decision again denying this claim.  And, in December 2009, again in response, he submitted another statement expressing his continued disagreement with the continued denial of this claim.  So, in May 2010, the RO sent him a statement of the case (SOC) addressing this claim, and in response to that he submitted a substantive appeal (on VA Form 9) in July 2010 perfecting his appeal of this claim and giving the Board jurisdiction to consider it.  38 C.F.R. § 20.200 (2010).

On his July 2010 VA Form 9, the Veteran also indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board via videoconference.  38 C.F.R. § 20.700(e).  This hearing was scheduled for March 2011.  However, the Veteran failed to appear for the proceeding and has not explained his absence or requested to reschedule his hearing.  So the Board deems his hearing request withdrawn. 38 C.F.R. § 20.704(d).

Because, however, of his age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, though, the claim first requires further development.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  "It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran contends he is unable to obtain and maintain substantially gainful employment - and therefore entitled to a TDIU, because of the severity of his several service-connected disabilities.  Service connection is presently in effect for posttraumatic stress disorder (PTSD) (rated as 70-percent disabling); residuals of cold injury to left ear (rated as 10-percent disabling); residuals of cold injury to right ear (rated as 10-percent disabling); residuals of cold injury to right lower extremity (rated as 10-percent disabling); and residuals of cold injury to left lower extremity (rated as 10-percent disabling).  The combined rating, including the bilateral factor, is 80 percent.  Therefore, he meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without the need to resort to the special extra-schedular provisions of §§ 3.321(b)(1) and 4.16(b).

So the only remaining consideration is whether these service-connected disabilities render the Veteran unable to secure and maintain substantially gainful employment.  


Since filing his TDIU claim in May 2005, the Veteran has been provided VA examinations to assess the severity of his service-connected disabilities.  The report of an August 2005 VA exam indicates he mentioned not working because he was unable to secure employment as a security guard, his usual occupation.  The examiner indicated, in response, that he did not find evidence the Veteran's PTSD symptoms precluded employment.

The report of a July 2006 VA exam indicates the Veteran again mentioned not working.  The examiner indicated the Veteran's PTSD symptoms were moderate to severe, but he, too, did not conclude the PTSD symptoms prevented the Veteran from engaging in employment that could be considered substantially gainful.

An April 2009 VA exam report addresses the Veteran's cold injury symptoms, but the examiner determined there had been no associated affect on the Veteran's occupation.

A May 2010 VA exam report indicates the Veteran's PTSD symptoms are relatively moderate, and this examiner did not find evidence precluding employment.

These examination reports, although discounting the notion the Veteran is unemployable (incapable of obtaining and maintaining substantially gainful employment), seemingly only discuss this possibility when considering his several service-connected disabilities in isolation, so not concurrently.  And it is the combined effect of these disabilities on his employability that must be considered.  This determination also has to be made in the context of his prior work experience, training, level of education, etc.  So additional medical comment on this is needed before deciding this appeal.


Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for an additional medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities - when considered in combination or collectively, so not just in isolation, preclude him from obtaining and maintaining substantially gainful employment.

In making this important determination, the examiner must specifically take into account the Veteran's level of education, employment history, and vocational attainment or special training, but not his age or occupational impairment attributable to disabilities that are not service connected.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim for a TDIU.


2.  Then readjudicate this TDIU claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



